      Case 3:20-cr-00215-FAB Document 31 Filed 08/11/21 Page 1 of 9



                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

     Plaintiff,

                v.                           Criminal No. 20-215 (FAB)

ANA LUISA MARTÍN—ALFARO,

     Defendant.


                          MEMORANDUM AND ORDER

BESOSA, District Judge.

     Before   the    Court   is     defendant      Ana   Luisa   Martín—Alfaro

(“Martín”)’s motion to dismiss the indictment pursuant to Federal

Rule of Criminal Procedure 12(b)(3) (“Rule 12(b)(3)”), for defects

in the indictment and lack of jurisdiction.              (Docket No. 26)     For

the reasons that follow, the Court GRANTS Martín’s motion and

dismisses the indictment with prejudice.

I.   BACKGROUND

     The Court recounts the following facts from the indictment of

July 9, 2020 and accepts them as true for purposes of considering

the motion to dismiss.       See United States v. Young, 694 F. Supp.

2d 25, 27 (D.Me. 2010) (citing Boyce Motor Lines, Inc. v. United

States, 342 U.S. 337, 343 n.16 (1952)).

     Martín   ran    an   alleged   scheme    to    pass   herself   off   as   a

facilitator   of     government     grant    applications,       including      to
      Case 3:20-cr-00215-FAB Document 31 Filed 08/11/21 Page 2 of 9



Criminal No. 20-215 (FAB)                                              2
applicants interested in federal grants to build assisted living

facilities and low—income housing in Puerto Rico.          (Docket No. 3

at p. 3)     The hopeful applicants only needed to write a check to

“Federal Funds Organizations, Inc.,” or “Community Helpers, Inc.,”

or one of the other three non—profit organizations Martín had

incorporated.      Id. at pp. 1 and 3.    She told her clients that the

funds would go to the federal government, were audited by the

federal government, and would be used exclusively for the grant

application process.     Id. at p. 4.    Unbeknownst to the applicants,

Martín controlled the bank accounts for all of these organizations

and used the money instead on herself for things like travel,

entertainment, and auto expenses.        Id.

     In total, Martín received 34 checks over about five years,

paid by her clients from their accounts at federally insured

financial institutions.      Id. at pp. 5—6.      The United States is

charging her with 34 counts of bank fraud, pursuant to 18 U.S.C.

§ 1344(2).    (Docket No. 3 at p. 2)

     The issue is, as Martín raises in her June 1, 2021 motion to

dismiss, that the indictment does not allege that she made any

misrepresentation to her clients’ banks, only to her clients.

(Docket No. 26 at p. 2—6)        Martín argues, therefore, that the

indictment does not state an offense pursuant to the bank fraud

statute.     Id.   The Court agrees.
        Case 3:20-cr-00215-FAB Document 31 Filed 08/11/21 Page 3 of 9



Criminal No. 20-215 (FAB)                                                 3
II.    LEGAL STANDARD

       Rule 12(b)(3) allows a defendant to raise in a pretrial motion

that the indictment is defective for “failure to state an offense.”

Fed.   R.   Crim.   P.   12(b)(3)(B)(v).     Federal    Rule   of   Criminal

Procedure 7(c)(1) (“Rule 7(c)(1)”) requires that the indictment

state the “essential facts constituting the offense charged.” Fed.

R. Crim. P. 7(c)(1).      An indictment is sufficient “if it contains

the elements of the offense charged, fairly informs the defendant

of the charges against which he [or she] must defend, and enables

him [or her] to enter a plea without fear of double jeopardy.”

United States v. Ford, 839 F.3d 94, 104 (1st Cir. 2016) (internal

quotation marks and citation omitted).         “It is axiomatic that the

elements alleged must amount to an offense.”             United States v.

Meacham, 626 F.2d 503, 507 (5th Cir. 1980) (vacating defendant’s

conviction because “the elements listed in the indictment failed

to state an offense against the United States” and therefore “the

indictment was insufficient and should have been dismissed.”),

overruled on other grounds by United States v. Cothran, 302 F.3d

279 (5th Cir. 2002).

III. DISCUSSION

       Martín argues in her motion to dismiss that the allegations

in the indictment do not charge a crime and do not allege the

essential elements of the offense as required by Rule 7(c)(1).
       Case 3:20-cr-00215-FAB Document 31 Filed 08/11/21 Page 4 of 9



Criminal No. 20-215 (FAB)                                                   4
(Docket No. 26 at p. 1)        Martín explains that the Supreme Court

has held that, to commit bank fraud pursuant to section 1344(2),

a person’s false statement must be the means by which the person

obtained bank property; it is not enough that the person made a

false statement if that statement never reached the bank.              Id. at

pp. 2—6 (citing Loughrin v. United States, 573 U.S. 351 (2014)).

Martín’s lie to her clients that she was a real grant facilitator

was not passed on to the banks.             Id.    For this reason, the

indictment does not state the offense of bank fraud as alleged,

and must be dismissed. 1     Id. at p. 8.

     The government argues that the indictment has all the elements

of the offense because financial institutions were affected by the

defendant’s fraudulent scheme.         (Docket No. 27 at p. 4)         Since

Martín made fraudulent representations to the individuals whose

money the financial institutions were controlling, and she did so

to obtain that money, the indictment tracks the language of the

statute and properly alleges bank fraud.          Id.




1 Martín also argues that the indictment fails to allege that the money taken
was property under the custody or control of a financial institution.     See
Docket No. 27 at p. 6—7. Because the Court dismisses this indictment based on
Martín’s first argument it declines to reach this issue.
        Case 3:20-cr-00215-FAB Document 31 Filed 08/11/21 Page 5 of 9



Criminal No. 20-215 (FAB)                                                   5
      A.    Bank Fraud

            Bank fraud pursuant to 18 U.S.C. § 1344(2) requires the

government to show that the defendant knowingly executed, or

attempted to execute, a scheme or artifice:

             •     to obtain any of the moneys . . . or other property

             •     owned by, or under the custody or control of, a

                   financial institution, 2

             •     by    means   of   false   or   fraudulent    pretenses,

                   representations, or promises.

18 U.S.C. § 1344(2) (emphasis added).

            In Loughrin, the Supreme Court clarified that to commit

bank fraud pursuant to section 1344(2), the accused did not need

to intend to defraud a financial institution specifically, but the

person’s false representation must be one that would naturally

induce a bank to part with money within its control.               Loughrin,

573 U.S. at 363.        In that case, the defendant had brought forged

checks to the retailer Target, used them to buy goods, and then

returned the goods for cash.          Id. at p. 353.     He argued that he

had not committed bank fraud since his intention was to defraud

Target, not the bank who ultimately cashed some of the checks.



2
 The statute defining ‘financial institution’ refers to the multiple financial
entities with backing by the federal government, for example an insured
depository institution as defined by the Federal Deposit Insurance Act. See
18. U.S.C. § 20.
         Case 3:20-cr-00215-FAB Document 31 Filed 08/11/21 Page 6 of 9



Criminal No. 20-215 (FAB)                                                   6
Id. at p. 356.      The court held that the text of section 1344(2)

does not require that the accused intend to defraud a financial

institution specifically.         Id. at 356—57.      The accused’s false

representations, however, must be the ‘means of’ obtaining the

bank property, i.e. they are the type of false statement, like a

forged check, that would naturally induce a bank to hand over

money.    Id. at pp. 362—63.      The statute, therefore, does not make

a federal crime out of every run—of—the mill fraud.          Id. at p. 365.

To clarify the difference, the court contrasted the defendant’s

false representation with a hypothetical counterfeit luxury purse

seller.     Id. at 361.     In that example, a fraudster lies to the

prospective buyer that the knock—off purse is a genuine Louis

Vuitton, and in reliance on that misrepresentation, the buyer

writes a real check, which the peddler then cashes.              Id.     While

the seller did lie to get the money ultimately held by the bank,

the lie that ‘the purse is genuine’ is not one that would naturally

induce a bank to hand over money.          Id. at p. 364—65.      So, a lie

that is the mere ‘but for’ cause of obtaining bank property is not

sufficient, it must be a lie that “will . . . reach the bank.”

Id. at p. 365 n.8.

            The First Circuit Court of Appeals analyzed the “by means

of” language in the context of a mail fraud accusation following

the Loughrin decision, and vacated the defendants’ conviction,
      Case 3:20-cr-00215-FAB Document 31 Filed 08/11/21 Page 7 of 9



Criminal No. 20-215 (FAB)                                                      7
finding that the fraud alleged was not the ‘means of’ obtaining

the money.        United States v. Berroa, 856 F.3d 141, 148—49 (1st

Cir. 2017) (noting that the mail fraud statute has identical causal

language to the bank fraud statute).             In that case, doctors who

had received their medical licenses by faking their test scores

did not obtain money from their future patients ‘by means of’ the

lie about their test scores.             Id. at p. 149—50.      The lie was to

the licensing board and did not travel to their future patients.

Id.

            Both courts emphasized that federalism concerns require

cabining    federal    criminal    statutes      that,   if    interpreted   too

broadly, risk encroaching on a state’s criminal jurisdiction.                 See

Loughrin, 573 U.S. at 362 (“As we have often (and recently)

repeated, ‘we will not be quick to assume that Congress has meant

to effect a significant change in the sensitive relation between

federal     and     state     criminal     jurisdiction.’”)       (quoting Bond

v. United    States, 572       U.S.      844,   858—59    (2014))      (citations

omitted);    Berroa,    856    F.3d at    149   (“This   limitation      assuaged

federalism        concerns    about      infringing      on    state    criminal

jurisdiction.”)      Essentially, courts should beware of interpreting

statutes in a way that turns every crime into a federal crime.

            On the fraud spectrum established by Loughrin, Martín

was a fake purse seller, not a check forger.                  The banks did not
      Case 3:20-cr-00215-FAB Document 31 Filed 08/11/21 Page 8 of 9



Criminal No. 20-215 (FAB)                                               8
give Martín money because of her lie that she was a federal grant

facilitator. They gave her money because their own account holders

asked them to.   Her false statements were not a means to naturally

induce the banks to give her the money they held.          See Loughrin,

573 U.S. at 363.   In fact, the banks probably never heard her lie,

akin to the patients of the fraudulently licensed doctors in

Berroa.   See Berroa, 856 F.3d at p. 149—50.        The lie stayed with

the individual victims; it did not travel to the banks.               See

Loughrin, 573 U.S. at p. 365 n.8.

          Contrary to the government’s argument that 34 counts of

bank fraud exist where a “financial institution was affected,”

(Docket No. 27 at p. 4,) some closer nexus is needed to state an

offense under section 1344(2).     See Loughrin, 573 U.S. at p. 365.

Otherwise, “every pedestrian swindle happening to involve payment

by check, but in no other way affecting financial institutions”

would become a federal crime.     See Loughrin, 573 U.S. at p. 362.

          The Court makes no opinion on whether there may be some

federal interest in prosecuting Martín, but that interest is not

in protecting federally insured banks who were never lied to during

this scheme.
       Case 3:20-cr-00215-FAB Document 31 Filed 08/11/21 Page 9 of 9



Criminal No. 20-215 (FAB)                                                9
IV.   CONCLUSION

      For the reasons set forth above, Martín’s motion to dismiss,

(Docket   No.   26,)   is   GRANTED.    This   case   is   DISMISSED   with

prejudice.

      Judgment shall be entered accordingly.

      IT IS SO ORDERED.

      San Juan, Puerto Rico, August 11, 2021.


                                        s/ Francisco A. Besosa
                                        FRANCISCO A. BESOSA
                                        UNITED STATES DISTRICT JUDGE
